U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2007 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 1-10559 China International Tourism Holdings, Ltd. F/K/A DARK DYNAMITE, INC. (Exact name of small business issuer as specified in its charter) Nevada 65-1021346 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) E Pang Gong Site, 44 Hong Guang Road, Xi An, P.R. China 710068 (Address of principal executive offices) ( 8629 ) 8436-8561 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [X] Number of shares of common stock outstanding as of November 12, 2007: Number of shares of preferred stock outstanding as of November 12, 2007:3,295,000 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 15 ITEM 3. CONTROLS AND PROCEDURES 19 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 19 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 20 SIGNATURES 21 INDEX TO EXHIBITS 22 3 Table of Contents ITEM 1.FINANCIAL STATEMENTS INDEX TOCONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Unaudited ConsolidatedBalance Sheet - September 30, 2007 5 Unaudited ConsolidatedStatements of Operations and Comprehensive Income - For the Three and Nine Months Ended September 30, 2007 and 2006 6 Unaudited Consolidated Statements of Cash Flows - For the Nine Months Ended September 30, 2007 and 2006 7 Notes to Unaudited ConsolidatedFinancial Statements 8-14 4 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD., AND SUBSIDIARY F/K/A DARK DYNAMITE INC. Unaudited Consolidated Balance Sheet As of September 30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 8,301 Accounts receivable 8,118 Inventory 14,844 Prepaid expenses 40,611 TOTAL CURRENT ASSETS 71,874 FIXED ASSETS Property, plant, and equipment 646,420 Accumulated depreciation (225,567 ) NET FIXED ASSETS 420,853 TOTAL ASSETS $ 492,727 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ 253,552 Due to shareholder 19,941 Other payable 26,273 TOTAL CURRENT LIABILITIES 299,765 TOTAL LIABILITIES 299,765 COMMITMENTS AND CONTINGENCIES Redeemable preferred stock (par value $.01, 32,950 5,000,000 shares authorized, 3,295,000 shares issued and outstanding STOCKHOLDERS' EQUITY Common stock (par $.0001, 250,000,000 4,860 authorized, 48,591,809 issued and outstanding Paid in capital 3,792,895 Accumulated other comprehensive income (1,362 ) Retained (deficit) (3,636,381 ) TOTAL STOCKHOLDERS' EQUITY 160,012 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 492,727 The accompanying notes are an integral part of these financial statements. 5 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD., AND SUBSIDIARY F/K/A DARK DYNAMITE INC. Unaudited Consolidated Statement of Operations For the three and nine months ended September 30, 2007 and 2006 Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Revenues Sales $ 126,184 $ 200,753 $ 423,737 $ 701,958 Cost of sales 28,217 40,139 91,346 125,020 Gross profits 97,967 160,614 332,391 576,938 Operating expenses Selling, general and administrative 181,044 157,162 536,045 537,431 Taxes expenses - Total Operating Expenses 181,044 157,162 536,045 537,431 Income (Loss) from Operations (83,077 ) 3,452 (203,654 ) 39,507 Other income (expenses) Debt forgiven - Finance costs (4 ) (95 ) (69 ) 63 Other income (expense) (528 ) 291 (410 ) 184 Total other income (loss) (532 ) 196 (479 ) 247 Income (loss) from Operations (83,609 ) 3,648 (204,133 ) 39,754 Income taxes - 3,208 - 15,499 Income after income taxes (83,609 ) 440 (204,133 ) 24,255 Gain on disposal of Subsidiary - - - 27,322 Net Income (Loss) (83,609 ) 440 (204,133 ) 51,577 Other comprehensive income (loss) Foreign currency translation gain (loss) 161 - (4,220 ) 1,727 . Comprehensive income (loss) (83,448 ) 440 (208,353 ) 53,304 Net loss per common share - basic and diluted * Weighted average number of common shares outstanding - basic 48,591,809 45,089,068 48,591,809 45,061,475 **Less than $.01 The accompanying notes are an integral part of the financial statements 6 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD., AND SUBSIDIARY F/K/A DARK DYNAMITE INC. Unaudited Consolidated Statements of Cash Flows For the nine months ended September 30, 2007 and 2006 For the Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (204,133 ) $ 51,578 Adjustments to reconcile net income (loss) to net cash (used in) operating activities: Depreciation 84,496 62,058 Accounts receivable and other receivables (4,497 ) 45,775 Prepaid and other assets 41,679 1,380 Inventory 1,702 72,308 Accounts payable 35,224 (270,201 ) Tax payable (7,295 ) (1,774 ) Other payable 33,568 (29,611 ) NET CASH (USED IN) OPERATING ACTIVITIES (19,256 ) (68,487 ) CASH FLOWS FROM INVESTING ACTIVITIES: Disposal of property, plant, and equipment - 93,712 Capital loss due to preferred stock conversion - (446 ) Purchase of property, plant, and equipment (2,030 ) - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (2,030 ) 93,266 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loan 12,474 79,841 Capital contribution 391,159 Notes payable - (402,263 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 12,474 68,737 FOREIGN CURRENCY TRANSLATION ADJUSTMENT (4,220 ) 1,727 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (13,032 ) 95,243 CASH AND CASH EQUIVALENTS: Beginning of period 21,333 5,307 End of period $ 8,301 $ 100,550 SUPPLEMENTARY CASH FLOW INFORMATION Common stock issued for services $ - $ - Cash paid for taxes $ - $ 15,499 Cash paid for interest $ - $ - The accompanying notes are an integral part of these financial statements. 7 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD., AND SUBSIDIARY F/K/A DARK DYNAMITE, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 NOTE A - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-QSB and Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-KSB for the year ended December 31, 2006. NOTE B - ORGANIZATION AND BUSINESS BACKGROUD China International Tourism Holdings, Limited. (the “Company”or “CIHS”) was incorporated in the State of Nevada on December 23, 1988, formerly known as Dark Dynamite, Inc., NCI Holdings, Inc., Vector Holding, Inc., and prior to June 26, 2002, Vector Aeromotive Corporation. On September 9, 2007, the Board of Directors of CIHS approved a name change from Dark Dynamite, Inc to China International Tourism Holdings, Limited. This change went into legal effect in the third quarter of 2007. On August 29, 2005, CIHS (acquiree) executed a Plan of Exchange with Shanxi Kai Da Lv You Gu Wen You Xian Gong Si, a corporation organized under the laws of the Peoples' Republic of China (“Kai Da” or "acquirer"), the Shareholders of Kai Da, Diversified Holdings X, Inc., a Nevada corporation (“Diversified Holdings”), and the majority shareholder of CIHS, pursuant to which, and the First Amendment of Plan of Exchange signed on September 29, 2005, the majority shareholder of CIHS and Diversified Holdings transferred a total of 4,990,000 shares of convertible preferred stock to Kai Da and/or the Kai Da shareholders for $495,000, less related expenses. Each share of convertible preferred stock is convertible into twenty-five (25) shares of common stock, and each share votes together with the common stock on all matters presented for a vote on an “as converted” basis. In addition, the Company issued 100,000 new shares of common stock to Kai Da and/or the Kai Da shareholders in exchange for all of their shares of registered capital of Kai Da, which then became a wholly-owned subsidiary of the Registrant. On October 3, 2005, CIHS consummated the Plan of Exchange with Kai Da. As a result of the Plan of Exchange, Kai Na will become a wholly-owned subsidiary of CIHS. The transaction was treated for accounting purposes as a capital transaction and recapitalization by the accounting acquirer and as a re-organization by the accounting acquiree. Accordingly, the consolidated financial statements include the following: (1) The balance sheet consists of the net assets of the acquirer at historical cost and the net assets of the acquiree at historical cost. (2) The statement of operations includes the operations of the acquirer for the periods presented and the operations of the acquiree from the date of the merger. Kai Da is principally engaged in the theme park management in the PRC. CIHS and its wholly-owned subsidiary Kai Da are hereafter referred to as (the “Company”). 8 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD., AND SUBSIDIARY F/K/A DARK DYNAMITE, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 NOTE B - ORGANIZATION AND BUSINESS BACKGROUD (CONT.) After the acquisition of Kai Da, the Company changed its primary business into theme park management and travel related services. The Company contracts and operates the Theme Park of Qin E Pang Gong (“Theme Park”) throughShanxi Kai Da Lv You Gu Wen You Xian Gong Si (“Kai Da”), its wholly owned subsidiary in China. The Theme Park was built up at the historical address of E Pang Gong, the most prestigious and largest palace in Chinese history built for Qin Shi Huang, the first emperor in the Qin dynasty over 2,200 years ago. E Pang Gong was burned down during the war and became a legend as well as the subject of numerous historical books. In 1994, the historical address of E Pang Gong was appraised by United Nations Educational, Scientific and Cultural Organization ("UNESCO") as one of the wonders in the ancient world due to the size of the palace and the degree of preservation. The current theme park was built imitating the original palace based on historical records and legends, covering approximately 5.59 million square feet consisting of several building structure, including the Front Palace, Qihe River, Magnetic Gate, Heaven Tower, Earth Temple, Lan-Chi Palace and the Shang-Lin Garden. Management believes it’s a significant achievement to be able to display such a famous and grand palaceto the domestic and international communities. It is believed to be one of the more important historical sites in China. In connection with the Company’s Theme Park management, it has currently developed three primary business segments: · Theme park admission and management · Resorts · Movie and television revenues More information about the Company’s business can be found on its corporate website on the Internet at http://www.qinepanggong.com. NOTE C – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation - The financial statements included herein were prepared under the accrual basis of accounting. Cash and Cash Equivalents - For purposes of the Statement of Cash Flows, the Company considers liquid investments with an original maturity of three months or less to be cash equivalents. Management’s Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period.Such estimates include but are not limited to depreciation, taxes, and contingencies.Actual results could differ from those estimates.The financial statements above reflect all of the costs of doing business. Revenue Recognition - The Company's policy is to recognize income when it is earned. Kai Da's revenue is derived from ticket sales, and hotel and restaurant income. Revenues are booked net of any cash discounts.If any material contingencies are present, revenue recognition is delayed until all material contingencies are eliminated. Material contingencies are circumstances in which there are any potential uncertainties as to the completion of the revenue process being complete. Further, no revenue is recognized unless collection of the applicable consideration is probable. Probable collection is determined at the time collection occurs or is more than reasonably possible it will be collected. Retail store sales of products- revenue is recognized when sales are made. They are paid by cash or credit card. Park admissions- revenues from advance theme park ticket sales are. 9 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD., AND SUBSIDIARY F/K/A DARK DYNAMITE, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 NOTE C – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONT.) Revenue Recognition (cont.) - recognized when the tickets are used. Management fees- revenues from management fees E Pang Gong Theme Park agreement are recognized as earned over the related period of time of the management services. Hotel and conference room rentals- revenues are recognized as earned at the conclusion of the nightly stay or conference room rental. Comprehensive Income (Loss) - The Company adopted Financial Accounting Standards Board Statement of Financial Accounting Standards (SFAS) No. 130, “Reporting Comprehensive Income”, which establishes standards for the reporting and display of comprehensive income and its components in the financial statements.There were no items of comprehensive income (loss) applicable to the Company during the period covered in the financial statements. Principles of Consolidation - The consolidated financial statements include the financial information of the Company and its subsidiaries. The results of subsidiaries acquired or disposed of during the period are consolidated from or to their effective dates of acquisition or disposal, respectively. All material intercompany balances and transactions have been eliminated on consolidation. Loss Per Share - Loss per share is reported in accordance with Statement of Financial Accounting Standard (SFAS) No. 128. This statement required dual presentation of basic and diluted earnings (loss) with a reconciliation of the numerator and denominator of the loss per share computations. Basic earnings per share amounts are based on the weighted average shares of common stock outstanding. If applicable, diluted earnings per share would assume the conversion, exercise or issuance of all potential common stock instruments such as options, warrants and convertible securities, unless the effect is to reduce a loss or increase earnings per share. There were no adjustments required to net loss for the period presented in the computation of diluted loss per share. Foreign Currencies (KAI DA-Foreign Subsidiary) - The assets and liabilities denominated in respective functional currencies are translated into United States Dollars at the exchange rate as of the balance sheet date. The share capital and retained earnings are translated at exchange rates prevailing at the time of the transactions. Revenues, costs, and expenses denominated in respective functional currencies are translated into United States Dollars at the weighted average exchange rate for the period. The effects of foreign currencies translation adjustments are included in the definition of the changes included in comprehensive income. Property, Plant, and Equipment - Property, plant, and equipment are recorded at cost less accumulated depreciation and impairment. Repairs and maintenance expenditures, which are not considered improvements and do not extend the useful life of property, plant, and equipment, are expensed as incurred. The cost and related accumulated depreciation applicable to property, plant, and equipment sold or no longer in service are eliminated from the accounts and any gain or loss is included in the statement of operations. Depreciation is calculated to write-off the cost or basis of the property, plant, and equipment over their estimated useful lives for the date on which they become fully operational and after taking into account their estimated residual values (salvage value), using the straight-line method, at the following rates per year: EquipmentStraight-line for 5 to 20 years with a 5% salvage value FurnitureStraight-line for 5 to 10 years with a 5% salvage value AutosStraight-line for 5 to 10 years with a 5% salvage value When assets are sold or retired, their costs and accumulated depreciation are eliminated from the accounts and any gain or loss resulting from their disposal is included in the Statement of Operations. 10 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD., AND SUBSIDIARY F/K/A DARK DYNAMITE, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 NOTE C – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONT.) Property, Plant, and Equipment (cont.) - The Company recognizes an impairment loss on property, plant, and equipment when evidence, such as the sum of expected future cash flows (undiscounted and without interest charges), indicates that future operations will not produce sufficient revenue to cover the related future costs, including depreciation, and when the carrying amount of the asset cannot be realized through sale. Measurement of the impairment loss is based on the fair value of the assets. Fair Value of Financial Instruments - The carrying amounts reported in the balance sheet for cash, accounts receivable and payable approximate fair value based on the short-term maturity of these instruments. Deferred Taxes - Income taxes are provided in accordance with Statement of Financial Accounting Standards No. 109 (SFAS No. 109), “Accounting for Income Taxes.” A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss-carry forwards. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that, some portion or all of the deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. Accounts Receivable - Accounts deemed uncollectible are written off in the year they become uncollectible.No receivables were deemed uncollectible as of September 30, 2007. Impairment of Long-Lived Assets - The Company evaluates the recoverability of its fixed assets and other assets in accordance with Statement of Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (“SFAS 144’). SFAS 144 requires recognition of impairment of long-lived assets in the event the net book value of such assets exceeds its expected cash flows, it is considered to be impaired and is written down to fair value, which is determined based on either discounted future cash flows or appraised values. The Company adopted the statement on inception. No impairments of these types of assets were recognized during the period ended September 30, 2007 based upon a management review of such assets. Stock-Based Compensation - The Company accounts for stock-based compensation using the fair value method of Financial Accounting Standard No. 123R. Common shares issued for services rendered by a third party (both employees and non-employees) are recorded at the fair value of the shares issued or services rendered, whichever is more readily determinable. Recently Issued Accounting Pronouncements - The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. In June 2006, the FASB issued Interpretation No.48, Accounting for Uncertainty in Income Taxes (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with SFAS No.109. FIN 48 prescribes a recognition threshold and measurement attributes for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The Company adopted FIN48 on January1, 2007. The adoption of FIN 48 did not have an effect on the results of operations or financial condition. The Company did not have any unrecognized tax benefits as of September30, 2007. On February15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115” (“SFAS 159”). This standard permits an entity to measure. 11 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD., AND SUBSIDIARY F/K/A DARK DYNAMITE, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 NOTE C – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONT.) financial instruments and certain other items at estimated fair value. Most of the provisions of SFAS No.159 are elective; however, the amendment to FASB No.115,“Accounting for Certain Investments in Debt and Equity Securities,” applies to all entities that own trading and available-for-sale securities. The fair value option created by SFAS 159 permits an entity to measure eligible items at fair value as of specified election dates. The fair value option (a)may generally be applied instrument by instrument, (b)is irrevocable unless a new election date occurs, and (c)must be applied to the entire instrument and not to only a portion of the instrument. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity (i)makes that choice in the first 120days of that year, (ii)has not yet issued financial statements for any interim period of such year, and (iii)elects to apply the provisions of FASB 157. Management is currently evaluating the impact of SFAS 159, if any, on the Company’s financial statements. NOTE D – SUPPLEMENTAL CASH FLOW INFORMATION Supplemental disclosures of cash flow information for the nine months ended September 30, 2007 and 2006 are summarized as follows: Cash paid during the nine months ended September 30, 2007 and 2006 for interest and income taxes: 20072006 Income Taxes$$ Interest $$ NOTE E – INCOME TAXES The Company has approximately $3,552,772 of federal and state net operating losses available that expire in various years through the year 2025. Due to operating losses, there was no provision for current federal or state income taxes for the nine months ended September 30, 2007 and 2006. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amount used for federal and state income tax purposes. The Company’s deferred tax asset at September 30, 2007 consists of net operating loss carry-forward calculated using federal and state effective tax rates equating to approximately $1,236,000 less a valuation allowance in the amount of $1,236,000. Because of the Company’s lack of earnings history, the deferred tax asset has been fully offset by a valuation allowance. The valuation allowance increased (decreased) by approximately $258,000 compared to the same period in 2006. Utilization of the net operating losses may be subject to certain annual limitations due to changes in control. This may result in the expiration of net operating losses before full utilization. 12 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD., AND SUBSIDIARY F/K/A DARK DYNAMITE, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 NOTE E – INCOME TAXES (CONT.) The Company’s total deferred tax asset as of September 30, 2007 is as follows: 2007 2006 Net operating loss carry-forwards $ 1,236,000 $ 978,000 Valuation Allowance (1,236,000 ) (978,000 ) $ -0- $ -0- Tax Rate 34 % 34 % NOTE F – PAYABLES, COMMITMENTS AND CONTIGENCIES As of September 30, 2007, the Company had a payable outstanding in the amount of $253,552, of which $136,500 in connection with the litigation (see note H). NOTE G - GOING CONCERN As shown in the accompanying unaudited financial statements, the Company has a working capital deficit and negative cash flow from operations that have placed substantial doubt as to whether the Company can continue as a going concern. The ability of the Company to continue as a going concern is dependent on developing operations, increasing revenues, and obtaining new capital. Management has enacted the following plan to address these issues: (1) obtain funding from new investors to alleviate the Company's capital deficiency, (2) refinance existing debt on assets, (3) increase the revenues by launching new attraction in the theme park. NOTE H – LITIGATION Securities and Exchange Commission v. David M. Wolfson, et al. On October 16, 2004 a civil complaint was filed by the Securities and Exchange Commission in which China International Tourism Holdings, Limited. was named as a respondent. The Company's former president Gino Carlucci was also named as a respondent. The suit was filed in the United States District Court for the District of Utah and bears the docket number 2:03CV00914DAK and the style of the case is: “Securities and Exchange Commission v. David M. Wolfson; NuWay Holdings, Inc., a Nevada corporation; Momentous Group, LLC, a Utah limited liability company; Leeward Consulting Group, LLC, a Utah limited liability company; Sukumo Limited, a company incorporated in the British Virgin Islands (a.k.a. Sukumo Group, Ltd., Fujiwara Group, First Chartered Capital Corporation, First Colonial Trust, First China Capital and International Investment Holding); Michael Sydney Newman (A.K.A. Marcus Wiseman); Stem Genetics, Inc., a Utah corporation; Howard H. Robertson; Gino Carlucci; G & G Capital, LLC an Arizona and Utah limited liability company; F10 Oil and Gas Properties, Inc.; Jon H. Marple; Mary E. Blake; Jon R. Marple; Grateful Internet Associates, LLC, a Colorado limited liability company; Diversified Financial Resources Corporation, a Delaware corporation; John Chapman; Valesc Holdings, Inc., a New Jersey corporation; Jeremy D. Kraus; Samuel Cohen; China International Tourism Holdings, Limited., (The Company) a Nevada corporation. The complaint alleges that the Company failed to accurately and fully disclose the nature of its relationship to The Sukumo Group, Inc., including the failure of Sukumo to complete the purchase of the shares and alleges that Sukumo acted as a selling agent for the Company. The complaint also faults The Sukumo Group Inc.'s actions with regard to the sale of common stock to off shore purchasers for failing to disclose the interest that Sukumo had in each sale, reporting that it was taking a 1-2% commission on the sale rather than keeping 70% or more of the proceeds of each transaction. The Company filed a motion to dismiss the complaint based upon a lack of jurisdiction and the failure of the complaint to adequately set forth the actions of the Company which form the basis of a cause of action against the Company that was denied by the Court. The Company filed an answer disputing the allegations of the complaint and has participated in some pre-trial discovery. The Company and the Government have agreed upon the terms of a settlement, the terms of which provide for the Company to pay the sum of $30,000 to the SEC. The SEC is currently reviewing the terms of a proposed consent decree in which the Company would neither admit or deny the claims made in the complaint and be subject to an injunction prohibiting future violations of the securities laws and regulations, this review has been pending for more than 18 months with no report of expected action on the proposal and without any change in the status of the litigation impacting the Company. The Company believes that adequate provision has been made for all other judgments that may be awarded against the Company. None of the other lawsuits have yet been resolved. 13 Table of Contents CHINA INTERNATIONAL TOURISM HOLDINGS, LTD., AND SUBSIDIARY F/K/A DARK DYNAMITE, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 NOTE I – RELATED PARTY TRANSACTIONS The Company's subsidiary Kai Da signed a management contract with Shanxi Qin E'Pang Tourism Development Co., Ltd. According to the contract, the Company will manage the A'Pang palace tourist, hotel, and restaurant from August 1, 2005 to July 31, 2010 and hold 90% of the net profits. The remaining 10% of the net profit will be returned to Shanxi Qin E'Pang Tourism Development Co., Ltd. In September 2005, the Company purchased the fixed assets from Shanxi Qin E'Pang Tourism Development Co., Ltd. by executing a financial leasing contract. NOTE J - LOANS FROM SHAREHOLDER The shareholder paid all necessary overseas consulting and advising fees, lawyer fees, and accounting fees from period to period out of his own personal bank accounts in the United States due to the strict laws and regulations imposed by the Chinese government on out-going foreign currency wire transfers. The amount outstanding as of September 30, 2007 was $19,941. The shareholder loan is not evidenced by a promissory note, but rather is an oral agreement between the shareholder and the Company. 14 Table of Contents ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION GENERAL DESCRIPTION OF BUSINESS As used in this Quarterly Report, the terms "we", "us", "our," the “Registrant,” “CIHS” and the "Company" means, China International Tourism Holdings, Limited., a Nevada corporation, formerly known as Dark Dynamite, Inc., NCI Holdings, Inc., Vector Holding, Inc., and prior to June 26, 2002, Vector Aeromotive Corporation. These terms also refer to our subsidiary corporation, Shanxi Kai Da Lv You Gu Wen You Xian Gong Si ("Kai Da"), a corporation organized under the laws of the Peoples’ Republic of China (“Kai Da”) acquired in August 2005. After the acquisition of Kai Da, management changed our primary business into theme park management and travel related services. We contract and operate the Theme Park of Qin E Pang Gong (“Theme Park”) through Shanxi Kai Da Lv You Gu Wen You Xian Gong Si (“Kai Da”), our wholly owned subsidiary in China. The Theme Park was built up at the historical address of E Pang Gong, the most prestigious and largest palace in Chinese history built for Qin Shi Huang, the first emperor in the Qin dynasty over 2,200 years ago. E Pang Gong was burned down during the war and became a legend as well as the subject of numerous historical books. In 1994, the historical address of E Pang Gong was appraised by United Nations Educational, Scientific and Cultural Organization ("UNESCO") as one of the wonders in the ancient world due to the size of the palace and the degree of preservation. The current theme park was built imitating the original palace based on historical records and legends, covering approximately 5.59 million square feet consisting of several building structure, including the Front Palace, Qihe River, Magnetic Gate, Heaven Tower, Earth Temple, Lan-Chi Palace and the Shang-Lin Garden. Management believes it is a significant achievement to be able to display such a famous and grand palace to the domestic and international communities. It is believed to be one of the more important historical sites in China. In connection with our Theme Park management, we have developed three primary business segments: * Theme park admission and management * Resorts * Movie and television revenues More information about our business can be found on the corporate website at http://www.qinepanggong.com. RESULTS OF OPERATIONS FOR THE THREE AND NINE MONTHS SEPTEMBER 30, 2007 FORWARD LOOKING STATEMENTS The information herein contains certain forward looking statements within the meaning of §27A of the Securities Act of 1933, as amended and §21E of the Securities Exchange Act of 1934, as amended, which are intended to be covered by the safe harbors created thereby. Investors are cautioned that all forward looking statements involve risks and uncertainty, including without limitation, the ability of us to continue its current expansion strategy, changes in the fashion and clothing markets, labor and employee benefits, as well as general market conditions, competition and pricing. Although we believe that the assumptions underlying the forward looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore, there can be no assurance that the forward looking statements included in this Form 10-QSB will prove to be accurate. In view of the significant uncertainties inherent in the forward looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. 15 Table of Contents CRITICAL ACCOUNTING POLICIES Revenue Recognition The Company's policy is to recognize income when it is earned. Kai Da's revenue is derived from ticket sales, and hotel and restaurant income. Revenues are booked net of any cash discounts.If any material contingencies are present, revenue recognition is delayed until all material contingencies are eliminated. Material contingencies are circumstances in which there are any potential uncertainties as to the completion of the revenue process being complete. Further, no revenue is recognized unless collection of the applicable consideration is probable. Probable collection is determined at the time collection occurs or is more than reasonably possible it will be collected. Retail store sales of products- revenue is recognized when sales are made. They are paid by cash or credit card. Park admissions- revenues from advance theme park ticket sales are recognized when the tickets are used. Management fees- revenues from management fees E Pang Gong Theme Park agreement are recognized as earned over the related period of time of the management services. Hotel and conference room rentals- revenues are recognized as earned at the conclusion of the nightly stay or conference room rental. Property, Plant, and Equipment Property, plant, and equipment are recorded at cost less accumulated depreciation and impairment. Repairs and maintenance expenditures, which are not considered improvements and do not extend the useful life of property, plant, and equipment, are expensed as incurred. The cost and related accumulated depreciation applicable to property, plant, and equipment sold or no longer in service are eliminated from the accounts and any gain or loss is included in the statement of operations. Depreciation is calculated to write-off the cost or basis of the property, plant, and equipment over their estimated useful lives for the date on which they become fully operational and after taking into account their estimated residual values (salvage value), using the straight-line method, at the following rates per year: EquipmentStraight-line for 5 to 20 years with a 5% salvage value FurnitureStraight-line for 5 to 10 years with a 5% salvage value AutosStraight-line for 5 to 10 years with a 5% salvage value When assets are sold or retired, their costs and accumulated depreciation are eliminated from the accounts and any gain or loss resulting from their disposal is included in the Statement of Operations. The Company recognizes an impairment loss on property, plant, and equipment when evidence, such as the sum of expected future cash flows (undiscounted and without interest charges), indicates that future operations will not produce sufficient revenue to cover the related future costs, including depreciation, and when the carrying amount of the asset cannot be realized through sale. Measurement of the impairment loss is based on the fair value of the assets. Revenues Gross revenues for three and nine months ended September 30, 2007 were $126,184 and $423,737, respectively, derived from ticket sales, and hotel and restaurant income. The decreases by $74,569 and $278,221, compared to gross revenues of $200,753 and $701,958 for the same periods ended September 30, 2006, respectively, were due primarily to the consummation of the contracts with some travel agents in February 2007, pursuant to which the travel agents brought tourists to our theme park for the discounted price. Due to the different peak season timing for the theme park and most of our tours are a one-day trip to the theme park, the revenue appears to be diversified. The theme park is not the only resource of revenue. The peak season for the theme park tickets is from March to October, compared to the peak season for the resorts in the first quarter. We expect sales to increase during the second half year of 2007 as we move toward developing our business plan. Additionally, we expect to generate new revenues in 2007 from the launch of our dinner show project. We had no revenues earned from movie and television for the three and nine months ended September 30, 2007 and 2006. 16 Table of Contents Income / Loss Net losses for the three and nine months ended September 30, 2007 were $83,609 and $204,133, respectively, compared to net income of $440 and $51,577 for the same periods ended September 30, 2006, respectively. The net losses for the three and nine months ended June 30, 2007 were due primarily to the decrease in sales revenues and increase in selling, general and administrative expenses. We expect to incur losses or keep breakeven in fiscal year 2007 until traffic is increased to the Theme Park and product sales increase. There can be no assurance that we will achieve or maintain profitability, or that any revenue growth will take place in the future. Expenses Selling, general and administrative expenses were due primarily to the Theme Park operation, which were $181,044 and $536,045 for the three and nine months ended September 30, 2007, respectively, compared to selling, general and administrative expenses of $157,162 and $537,431 for the same periods ended September 30, 2006, respectively. The operating expenses during the three and nine months ended September 30, 2007 included non-cash consulting expenses resulting from the issuance of 2,370,000 shares of common stock for services. The shares were valued based on the market price on the date of the stock grant or the specific terms of the applicable consulting agreements, resulting in total expenses of $428,500 for services rendered booked pro rata within the relative service periods completed as of September 30, 2007, which were $15,452 and $46,356 for the three and nine months ended September 30, 2007, respectively. Cost of Sales Cost of sales included expenses directly related to delivering our product or services. Travel agents' commissions and direct labor would be examples of cost of sales items. During the three and nine months ended September 30, 2007, we had $28,217 and $91,346 in cost of sales, respectively, compared to cost of sales of $40,139 and $125,020 for the same periods ended September 30, 2006. The decrease in cost of sales during the first nine months of 2007 was due primarily to the decrease in sales revenues. Cost of sales as a percentage of sales was approximately 22.4% and 21.6% for the three and nine months ended September 30, 2007, respectively. Impact of Inflation and Foreign Exchange Rate We believe that inflation and foreign exchange rate have had a negligible effect on operations during this period. We believe that we can offset inflationary increases in the cost of sales by increasing sales and improving operating efficiencies. Liquidity and Capital Resources Cash flows used in operating activities were $19,256 and $68,487 for the nine months ended September 30, 2007 and 2006, respectively. Negative cash flows from operations in the nine months ended September 30, 2007 were primarily due to the net loss of $204,133, partially offset by decrease in prepayment by $41,679, the increase in accounts payable and other payable, which were $35,224 and $33,568, respectively. Negative cash flows from operations in the same period ended September 30, 2006 were due primarily to the repayments of $270,201 to accounts payable. Cash flows used in investing activities were $2,030 for the nine months ended September 30, 2007 due primarily to the purchase of equipment. Cash flows provided by investing activities were $93,266 for the nine months ended September 30, 2006 due primarily to the disposal of fixtures and equipment in Black Chandelier. 17 Table of Contents Cash flows provided by financing activities were $12,474 for the nine months ended September 30, 2007 due primarily to shareholder loan of $12,474, compared to cash flows of $68,737 provided in financing activities for the nine months ended September 30, 2006, which were attributable to the proceeds from shareholders’ loan and capital contribution, less notes payable repayments. We have funded our cash needs for the nine months ended September 30, 2007 with a series of debt and equity transactions. We project that we will need additional capital to fund operations over the next 12 months. We anticipate we will need an additional $250,000 in working capital during 2007 and $100,000 for the two years thereafter. Overall, we have funded our cash needs from inception through September 30, 2007 with a series of debt and equity transactions, primarily with related parties. If we are unable to receive additional cash from our related parties, we may need to rely on financing from outside sources through debt or equity transactions. Our related parties are under no legal obligation to provide us with capital infusions. Failure to obtain such financing could have a material adverse effect on operations and financial condition. We had cash of $8,301 on hand and working capital deficit of $227,891 as of September 30, 2007. Currently, we do not have enough cash to fund our operations for about six months. This is based on our small cash on hand, working capital deficit, and projected revenues. Also, if the projected revenues fall short of needed capital we may not be able to sustain our capital needs. We will then need to obtain additional capital through equity or debt financing to sustain operations for an additional year. Our current level of operations would require capital of approximately $250,000 to sustain operations through year 2007 and approximately $100,000 per year thereafter. Modifications to our business plans may require additional capital for us to operate. For example, if we are unable to raise additional capital in the future we may need to curtail our number of product offers or limit our marketing efforts to the most profitable geographical areas. This may result in lower revenues and market share for us. In addition, there can be no assurance that additional capital will be available to us when needed or available on terms favorable to us. On a long-term basis, liquidity is dependent on continuation and expansion of operations, receipt of revenues, and additional infusions of capital and debt financing. Our current capital and revenues are insufficient to fund such expansion. If we choose to launch such an expansion campaign, we will require substantially more capital. The funds raised from this offering will also be used to market our products and services as well as expand operations and contribute to working capital. However, there can be no assurance that we will be able to obtain additional equity or debt financing in the future, if at all. If we are unable to raise additional capital, our growth potential will be adversely affected and we will have to significantly modify our plans. Demand for the products and services will be dependent on, among other things, market acceptance of our theme park, Chinese entertainment market in general, and general economic conditions, which are cyclical in nature. Inasmuch as a major portion of our activities is the receipt of revenues from the sales of our products, our business operations may be adversely affected by our competitors and prolonged recession periods. Our success will be dependent upon implementing our plan of operations and the risks associated with our business plans. We are engaged in Theme Park management and related entertainment shows. We plan to strengthen our position in these markets. We also plan to expand our operations through aggressively marketing our Theme Park and our concept. Ability to Continue as a Going Concern As shown in the accompanying unaudited financial statements, we have a working capital deficit and small cash flow from operations that have placed substantial doubt as to whether we can continue as a going concern. Our ability to continue as a going concern is dependent on developing operations, increasing revenues, and obtaining new capital. Management has enacted the following plan to address these issues: (1) obtain funding from new investors to alleviate our capital deficiency, (2) refinance existing debt on assets, (3) increase the revenues by launching new attraction in the theme park. 18 Table of Contents ITEM 3. CONTROLS AND PROCEDURES. We maintain disclosure controls and procedures designed to ensure that information required to be disclosed in reports filed under the Securities Exchange Act of 1934 (“Exchange Act”) is recorded, processed, summarized and reported within the specified time periods. Our Chief Executive Officer and its Chief Financial Officer (collectively, the “Certifying Officers”) are responsible for maintaining our disclosure controls and procedures. Our controls and procedures are designed to provide reasonable assurance that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act are recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. As of the end of the period covered by this report, the Certifying Officers evaluated the effectiveness of our disclosure controls and procedures. Based on the evaluation, the Certifying Officers concluded that our disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the applicable rules and forms, and that it is accumulated and communicated to our management, including the Certifying Officers, as appropriate to allow timely decisions regarding required disclosure. PART II. OTHER INFORMATION Item 1. Legal Proceedings Securities and Exchange Commission v. David M. Wolfson, et al. On October 16, 2003 a civil complaint was filed by the Securities and Exchange Commission in which NCI Holdings, Inc. (a.k.a. China International Tourism Holdings,Limited.) was named as a respondent. Our former president Gino Carlucci was also named as a respondent. The suit was filed in the United States District Court for the District of Utah and bears the docket number 2:03CV00914DAK and the style of the case is: Securities and Exchange Commission v. David M. Wolfson; NuWay Holdings, Inc., a Nevada corporation; Momentous Group, LLC, a Utah limited liability company; Leeward Consulting Group, LLC, a Utah limited liability company; Sukumo Limited, a company incorporated in the British Virgin Islands (a.k.a. Sukumo Group, Ltd., Fujiwara Group, First Chartered Capital Corporation, First Colonial Trust, First China Capital and International Investment Holding); Michael Sydney Newman (A.K.A. Marcus Wiseman); Stem Genetics, Inc., a Utah corporation; Howard H. Robertson; Gino Carlucci; G & G Capital, LLC an Arizona and Utah limited liability company; F10 Oil and Gas Properties, Inc.; Jon H. Marple; Mary E. Blake; Jon R. Marple; Grateful Internet Associates, LLC, a Colorado limited liability company; Diversified Financial Resources Corporation, a Delaware corporation; John Chapman; Valesc Holdings, Inc., a New Jersey corporation; Jeremy D. Kraus; Samuel Cohen; NCI Holdings, Inc., a Nevada corporation. The complaint alleges that NCI failed to accurately and fully disclose the nature of NCI's relationship to The Sukumo Group, Inc., including the failure of Sukumo to complete the purchase of the shares and alleges that Sukumo acted as a selling agent for NCI. The complaint also faults The Sukumo Group Inc.'s actions with regard to the sale of common stock to off-shore purchasers for failing to disclose the interest that Sukumo had in each sale, reporting that it was taking a 1-2% commission on the sale rather than keeping 70% or more of the proceeds of each transaction. We filed a motion to dismiss the complaint based upon a lack of jurisdiction and the failure of the complaint to adequately set forth our actions, which form the basis of a cause of action against us that was denied by the Court. We filed an answer disputing the allegations of the complaint and have participated in some pre-trial discovery. The Government and the Defendant had agreed upon the terms of a settlement, the terms of which provided for us to pay the sum of $30,000 to the SEC. However the SEC has decided to reject the settlement and moved forward on a summary judgment. China International Tourism Holdings,Limited. and Diversified Holdings X, Inc. v. Allen E. Weintraub and Miami Venture Capital, Inc. Civil complaint filed in the Third District Court of the State of Utah, Salt Lake County, Civil No. 050905249. A default judgment was entered against the defendants on March 15, 2006 after a hearing before a Utah court, the judgment awarded damages in the sums of $267,892, and an award for costs and attorneys fees has not yet been calculated. Mr. Weintraub had previously filed a claim in Florida federal court, that case has been dismissed and transferred to Utah.There have been no filings on the case since January of 2007. 19 Table of Contents Item 2. Changes in Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders. None. Item 5. Other Information None. Item 6. Exhibits And Reports On Form 8-K (1) Exhibits: Exhibits required to be attached by Item 601 of Regulation S-B are listed in the Index to Exhibits Beginning on page 8 of this Form 10-QSB, which is incorporated herein by reference. Reports on Form 8-K filed in the third quarter of 2007 (1) On August 24, 2007, we filed a current report on Form 8-K to announce a cooperation agreement signed by Shaanxi Tourism Press and Shanxi Qin Afang Palace Tourism Development, Inc., the owner of E Pang Gong theme park. 20 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, there unto duly authorized. China International Tourism Holdings, Ltd. Date: November 15, 2007 By: /s/Lei, Ming Lei, Ming President and CEO Date: November 15, 2007 By: /s/Wang, Xiaojun Wang, Xiaojun Chief Financial Officer 21 INDEX TO EXHIBITS Exhibit No. Description 31.1 Certification of Chief Executive Officer. 31.2 Certification of Chief Financial Officer. 32.1 Statement required by 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Statement required by 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002. 22
